DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 9, 12-16, and 18 are rejected under 35 U.S.C. 102a(1).
Claims 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103.

Information Disclosure Statement
The information disclosure statement filed 07/12/2022 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Drawings
The drawings, filed 04/27/2021, are considered in compliance with 37 CFR 1.81 and are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9, 12-16, and 18 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bauch et al. (“openBIS: a flexible framework for managing and analyzing complex data in biology research”, Pub. 2011, hereinafter Bauch).

Regarding claim 1, Bauch teaches A server computing device comprising: a processor (Bauch: information system, servers, page 3: Implementation) configured to: in a dataset ingestion phase (Bauch: data import, page 8: Usage and Applications of openBIS, and FIG. 3): 
via an application program interface (API) (Bauch: all services of the openBIS framework are provided via application programming interfaces (APIs), page 2), receive a hierarchical data file including a plurality of datasets that are hierarchically organized in a plurality of dataset groups (Bauch: data is uploaded, page 3, 9; hierarchical data structure including samples (i.e. dataset groups) and datasets, page 4-5 and FIG. 2); 
assign respective dataset metadata to the plurality of datasets and respective dataset group metadata to the plurality of dataset groups (Bauch: metadata is assigned to samples (i.e. dataset groups) and to datasets, FIG. 2 and pages 4-5); 
and store, in memory, the plurality of datasets, the dataset metadata, and the dataset group metadata (Bauch: datasets and metadata, including metadata assigned to  samples, i.e. dataset groups, and datasets, are stored in servers, page 3); 
and in a dataset query phase: via the API, receive a dataset query from a client computing device (Bauch: querying for the datasets of an experiment, page 3; client device FIG. 3 and page 7); 
in response to receiving the dataset query, perform a search over the dataset metadata and/or the dataset group metadata to thereby generate search results (Bauch: users can search metadata, page 4); 
and in response to generating the search results, transmit the search results to the client computing device via the API (Bauch: query results are shown to users, page 10: Data visualization and publication and Data Query; see client in FIG. 3).

Regarding claim 2, Bauch further teaches wherein the hierarchical data file is a Hierarchical Data Format 5 (HDF5) file (Bauch: HDF5 file format, page 7: Data store server).
 
Regarding claim 3, Bauch further teaches wherein the dataset query indicates at least a portion of the dataset metadata and/or at least a portion of the dataset group metadata (Bauch: user can filter data based on dataset type or other metadata, pages 8-9: Data search, export and sharing).

Regarding claim 4, Bauch further teaches the dataset query identifies one or more target datasets among the plurality of datasets; and the search is performed over dataset metadata and/or dataset group metadata corresponding to the one or more target datasets (Bauch: user can search a dataset and apply filters based on dataset type or other metadata, pages 8-9:Data search, export and sharing).

Regarding claim 5, Bauch further teaches wherein the processor is configured to receive the hierarchical data file in a plurality of uploading iterations in which a respective plurality of hierarchical data file chunks are streamed to the server computing device (Bauch: data may be imported using a streaming-based programming model, page 9: Data Import).

Regarding claim 6, Bauch further teaches wherein the processor is further configured to update the dataset metadata for at least one dataset of the plurality of datasets in each uploading iteration of the plurality of uploading iterations (Bauch: metadata is amended for every new dataset addition, page 10: Data query).

Regarding claim 9, Bauch further teaches the processor is further configured to transmit user interface data for the hierarchical data file to the client computing device for display in a graphical user interface (GUI) (Bauch: graphical user interfaces based on those APIs, page 2); and the user interface data indicates the plurality of datasets hierarchically organized into the plurality of dataset groups as specified by the dataset group metadata (Bauch: FIG. 7 element B depicts a browser where on the left is displayed a tree view of a hierarchical data structure).

Claims 12-16, and 18 amount to a method performed by the processor of claims 2-6 and 9 respectively.  Accordingly, claims 12-16, and 18 are rejected for substantially the same reasons as presented above for claims 2-6 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauch et al. (“openBIS: a flexible framework for managing and analyzing complex data in biology research”, Pub. 2011, hereinafter Bauch) and Zunger et al. (US 2011/0196822, hereinafter Zunger).

Regarding claim 7, Bauch, in the analogous field of data management, teaches the server computing device of claim 1, as shown prior. Bauch further teaches wherein the processor is configured to transmit the search results to the client computing device (Bauch: query results are shown to users, page 10: Data visualization and publication and Data Query; see client in FIG. 3).
However, Bauch does not explicitly teach transmitting the search result in a plurality of search result outputting iterations in which a respective plurality of search result chunks are streamed to the client computing device.
Zunger, in the analogous field of data management, teaches transmitting [data] in a plurality of [data] outputting iterations in which a respective plurality of [data] chunks are streamed to the [] device (Zunger: a blob of data is read by chunks, ¶ [0042]-[0043]; large objects are split into chunks for greater upload efficiency, ¶ [0078]). The combination would apply the technique of transmitting data in chunks to the transmission of search results to the client computer, thereby transmitting the search result in chunks to the client computing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of transmitting data in chunks, as disclosed by Zunger, to the similar device that is a data storage and retrieval system, as disclosed by Bauch. The predictable result is an improvement to the reliability of transmitting large files.

Regarding  claim 8, Bauch, in the analogous field of data management, teaches the server computing device of claim 1, as shown prior. Bauch further teaches the plurality of datasets, the dataset metadata, and the dataset group metadata are stored in the memory (Bauch: datasets and metadata, including metadata assigned to  samples, i.e. dataset groups, and datasets, are stored in servers, page 3).
However, Bauch does not explicitly teach storing data as a binary large object (blob) file.
Zunger, in the analogous field of data management, teaches [storing data] as a binary large object (blob) file (Zunger: data is stored as BLOBs, ¶ [0041]). The combination would store the datasets and metadata as a blob file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of blob storage, as disclosed by Zunger, to the similar device that is a data storage and retrieval system, as disclosed by Bauch. The predictable result is an improvement at least to cost efficiency, convenience, and scalability.  

Regarding  claim 10, Bauch, in the analogous field of data management, teaches the server computing device of claim 1, as shown prior. Bauch further teaches wherein the processor is further configured to, in the dataset ingestion phase []; storing the plurality of datasets, the dataset metadata, and the dataset group metadata in the memory (Bauch: data import, page 8: Usage and Applications of openBIS, and FIG. 3; datasets and metadata, including metadata assigned to  samples, i.e. dataset groups, and datasets, are stored in servers, page 3) and the hierarchical data file (Bauch: hierarchical data structure including samples (i.e. dataset groups) and datasets, page 4-5 and FIG. 2).
However, Bauch does not explicitly teach storing [data] at a temporary storage location in the memory; and [] delete the [data] from the temporary storage location.
Zunger, in the analogous field of data management, teaches store [data] at a temporary storage location in the memory; and [] delete the [data] from the temporary storage location (Zunger: data is first collected in client cache, and upon finalization of the upload to the BlobStore, the cache is cleared, ¶ [0078]-[0082], [0093]). The combination would store the hierarchical data file in temporary memory, and after storing the dataset, dataset metadata, and dataset group metadata in memory, delete the hierarchical file from the temporary memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of storing data in an intermediate location temporarily before storing the data in memory, as disclosed by Zunger, to the known storage and retrieval system disclosed by Bauch. One would be motivated to do so in order to improve storage efficiency (Zunger, ¶ [0082], [0094]).

Claims 17 and 19 amount to a method performed by the processor of claims 8 and 10, respectively.  Accordingly, claims 17 and 19 are rejected for substantially the same reasons as presented above for claims 8 and 10.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bauch et al. (“openBIS: a flexible framework for managing and analyzing complex data in biology research”, Pub. 2011, hereinafter Bauch), Zunger et al. (US 2011/0196822, hereinafter Zunger), and Gourdol et al. (US 2013/0124528, hereinafter Gourdol).

Regarding  claim 20, Bauch, in the analogous field of data management, teaches a client computing device comprising: a processor configured to (Bauch: client device FIG. 3 and page 7 ): 
[] a hierarchical data file to a server computing device via an application program interface (API), wherein the hierarchical data file includes a plurality of datasets that are hierarchically organized in a plurality of dataset groups (Bauch: data is uploaded, page 3, 9; all services of the openBIS framework are provided via application programming interfaces (APIs), page 2; hierarchical data structure including samples (i.e. dataset groups) and datasets, page 4-5 and FIG. 2); 
receive, from the server computing device, user interface data for a graphical user interface (GUI) showing a filesystem view of the plurality of datasets and the plurality of dataset groups included in the hierarchical data file (Bauch: graphical user interfaces based on those APIs, page 2; FIG. 7 element B depicts a browser where on the left is displayed a tree view of a hierarchical data structure); 
display the GUI on a display (Bauch: graphical user interfaces based on those APIs, page 2);
in response to receiving the user input indicating the dataset query, transmit the dataset query to the server computing device (Bauch: user can search a dataset and apply filters based on dataset type or other metadata, pages 8-9:Data search, export and sharing); 
receive, from the server computing device, search result data indicating one or more datasets of the hierarchical data file identified in response to the dataset query; and display the search result data at the GUI (Bauch: query results are shown to users, page 10: Data visualization and publication and Data Query; see client in FIG. 3).
However, Bauch does not explicitly teach the client device transmitting the file to the server.
Zunger, in the analogous field of data management, teaches a client computing device transmitting the [file] to a server (Zunger: client uploads blob chunks to BlobStore, FIG. 9A). The combination would have the hierarchical file transmitted from a client device to the server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known system disclosed by Zunger in which client devices transmit file chunks, with the known storage and retrieval system disclosed by Bauch. One would be motivated to do so in order to improve storage efficiency (Zunger, ¶ [0082], [0094]).
However, the combination of Bauch and Zunger does not explicitly teach receive, at the GUI, a user input indicating a dataset query of the hierarchical data file.
Gourdol, in the analogous field of data management, teaches receive, at the GUI, a user input indicating a dataset query of the hierarchical data file (Gourdol: application may comprise graphical user interface capable of allowing a user to query, view, navigate, and/or manipulate information in hierarchical data set, ¶ [0022], [0026], [0028]). The combination would enable a user to input a query in the GUI displayed on the client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known storage and retrieval system disclosed by Bauch and Zunger with that of Gourdol and to enable a user to input a dataset query at the GUI. By doing so, a user’s query experience is improved because the system takes advantage of the structural relationship among items that is made possible by a hierarchical organization of a hierarchical data set (¶ [0001]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spencer-Harper et al. (US 2021/0124784) teaches a search request relating to one or more datasets in the data repository can be received, the search request comprising a display request to display at least a portion of the one or more datasets. In response to the search request, a searchable database can be generated from the one or more datasets in a data repository based on ontological data associated with the one or more datasets. An object view of at least the portion of one or more datasets can be generated from the searchable database, the view being generated based on the ontological data. The generated object view can be provided to be displayed on a display device (Abstract).
Berg et al. (US 2019/0272342) teaches a system for querying hierarchical datasets.
Serban et al. (US 2013/0198237) teaches a client system accessing data stored at a server system in a hierarchical data structure (¶ [0008], [0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        08/26/2022

/William B Partridge/Primary Examiner, Art Unit 2183